Walton, J.
This is an action on a fire insurance policy. A trial has been had and a verdict returned for the plaintiff. The case is before the law court on motion and exceptions by the defendant. We think the motion and exceptions must be overruled.
1. The evidence of fraud, or of a fraudulent burning of the buildings insured, is very weak, — too weak to predicate a verdict upon.
2. The insurance company excepts to the admission in evidence of a letter from an agent of the company to the plaintiff’s attorney. It appears that the fire occurred Oct. 6, 1886; that notice of the fire was given to the defendant’s agent the next, day; but that what is commonly called the proof of loss was not furnished till the next April. The defendant’s attorney insisted at the trial that this was not in season; and to excuse the delay, and show that it was at the request of the defendant’s agent, the letter in question was offered and admitted. It is claimed that the letter was inadmissible because, by the terms of the policy, it is declared that no act of any agent of the company, other than its secretary or president, shall be construed or held to be a waiver *248of a full and. strict compliance with all the provisions of the policy. The policy does contain such a provision. But we have no hesitation in declaring the provision illegal and void. Previous to the enactment of our present insurance law, policies had become so loaded down with provisos, limitations and conditions, that in many cases they secured to the insured nothing better than an unsuccessful lawsuit in addition to the loss of his property. And one of the purposes of our present statute was to put an end to this evil. The statute declares that the agents of all insurance companies, foreign or domestic, shall be regarded as in the pla6e of the company, in all respects, regarding any insurance effected by them; and that all provisions contained in any policy in conflict with any of the provisions of said chapter shall be null and void. R. S., c. 49, §§ 21 and 90. We think these provisions should not be limited in their application to the agents through whom insurance is effected, or to those whose names are borne upon policies. We think they were intended to apply to all the agents of insurance companies; to agents appointed to investigate the circumstances attending fires and to adjust losses as well as to those through whom the insurance is effected. The letter admitted as evidence was written by an agent of the defendant company. It contained these words: “Make no move in the Day case until I see you.” We think such a letter is admissible in evidence to explain or excuse delay. And we think that the instructions of the presiding judge to the jury as to the weight and the effect to be given to such a letter, in connection with early commenced and continued negotiations between the parties for a settlement of the plaintiff’s claim, were correct and proper. We fail to discover any valid ground for granting a new trial.

Motion and exceptions overruled.

Peters, C. J., Daneorth, Virgin, Emery and Haskell, JJ., concurred.